DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 and 04/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the projection target member (see claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao.
Liao (US Pub. No. 2018/0314140 A1) discloses:
Regarding claim 1, a phosphor member (Figure 3, element 120) comprising: a phosphor body (Figure 3, element 124) configured to absorb excitation light (Figure 3, element B) to thereby emit first fluorescent light (Figure 3, element B1) including a first wavelength component (Figure 3, element B2) and a second wavelength component (Figure 3, element B12) having a wavelength shorter than a wavelength of the first wavelength component (Figure 3, element B2); and a filter (Figure 3, element 126) configured to transmit the first wavelength component (Figure 3, element B2) as light source light and reflect the second wavelength component (Figure 3, element B12) towards the phosphor body (Figure 3, element 124) as second excitation light (clearly illustrated in Figure 3).
Regarding claims 2, 7, and 15, the filter (Figure 3, element 126) is a dichroic filter (page 3, paragraph 0028, lines 14-18).
Regarding claims 3, 8, and 16, the filter (Figure 3, element 126) can transmit the excitation light (Figure 3, element B) whose wavelength is shorter than the second wavelength component (Figure 3, element B12), wherein the filter (Figure 3, element 126) is disposed on a first side (i.e. side of element 124 in contact with element 126 in Figure 3) of the phosphor body (Figure 3, element 124), and wherein a mirror surface (i.e. reflective device [Figure 3, element 122] comprises a metal carrier [element 110]; page 3, paragraph 0028, lines 19-20) is provided on a second surface (i.e. side of element 124 in contact with element 122 in Figure 3) of the phosphor body (Figure 3, element 124), the mirror surface being configured to reflect the excitation light (Figure 3, element B) and the first fluorescent light (Figure 3, element B1).
Regarding claims 4, 11 and 17, a substantially circular disc-shaped base (Figure 4, element 110; page 2, paragraph 0025, lines 5-6), wherein the mirror surface (i.e. reflective device [Figure 4, element 122] comprises a metal carrier [element 110]; page 3, paragraph 0028, lines 19-20) is provided on the base (Figure 4, element 110).
Regarding claims 5, 12 and 18, the excitation light (Figure 3, element B) is light in a blue wavelength range (page 3, paragraph 0029, lines 1-2), wherein the first wavelength component (Figure 3, element B2) is a component of red light (page 4, paragraph 0034, line 33), and wherein the second wavelength component (Figure 3, element B12) is a component of green light (page 4, paragraph 0031, lines 2-4).
Regarding claim 6, a light source apparatus (i.e. illumination system [Figure 7, element 10]; page 5, paragraph 0044, line 1) comprising: a phosphor member (Figure 7, element 14) comprising a phosphor body configured to absorb excitation light (Figure 7, element B) to thereby emit first fluorescent light (Figure 7, element Y) including a first wavelength component (Figure 7, element R) and a second wavelength component (Figure 7, element G) having a wavelength shorter than a wavelength of the first wavelength component (Figure 7, element R); and a filter (Figure 3, element 126) configured to transmit the first wavelength component (Figure 3, element B2) as light source light and reflect the second wavelength component (Figure 3, element B12) towards the phosphor body (Figure 3, element 124) as second excitation light; and an excitation light source configured to emit blue light as the excitation light (Figure 3, element B), wherein the filter (Figure 3, element 126) transmits red light (page 4, paragraph 0034, line 33) which is the first wavelength component (Figure 3, element B2).
Regarding claim 9, the phosphor member (Figure 3, element 120) is a phosphor wheel (Figure 1, element R) on which a red phosphor area which has the phosphor body (Figure 3, element 124) and the filter (Figure 3, element 126) and on which the mirror surface (i.e. reflective device [Figure 3, element 122] comprises a metal carrier [element 110]; page 3, paragraph 0028, lines 19-20) is formed and a transmission area (Figure 1, element OP1) configured to transmit the excitation light are provided end to end in a circumferential direction (clearly illustrated in Figure 1).
Regarding claim 13, a projector (i.e. projection device illustrated in Figure 7) comprising: a light source apparatus (i.e. illumination system [Figure 7, element 10]; page 5, paragraph 0044, line 1) including a phosphor member (Figure 7, element 14) having a phosphor body configured to absorb excitation light (Figure 7, element B) to thereby emit first fluorescent light (Figure 7, element Y) including a first wavelength component (Figure 7, element R) and a second wavelength component (Figure 7, element G) having a wavelength shorter than a wavelength of the first wavelength component (Figure 7, element R), a filter (Figure 3, element 126) configured to transmit the first wavelength component (Figure 3, element B2) as light source light and reflect the second wavelength component (Figure 3, element B12) towards the phosphor body (Figure 3, element 124) as second excitation light, and an excitation light source configured to emit blue light as the excitation light (Figure 3, element B), wherein the filter (Figure 3, element 126) transmits red light (page 4, paragraph 0034, line 33) which is the first wavelength component (Figure 3, element B2); a display device (i.e. microdisplay; page 6, paragraph 0047, line 6) configured to form image light (Figure 7, element IB) when light source (Figure 7, element 12) light from the light source apparatus (Figure 7, element 10) is shined on thereto; a projection optical system (Figure 7, element 19) configured to project the image light (Figure 7, element IB) formed by the display device (i.e. microdisplay; page 6, paragraph 0047, line 6) on to a projection target member (i.e. surface on which element IB is projected); and a processor (i.e. means for adjusting the optical shape of the illumination beam and the microdisplay; page 6, paragraph 0047,lines 6-7) configured to control the display device (i.e. microdisplay; page 6, paragraph 0047, line 6) and the light source apparatus (Figure 7, element 10).
Regarding claim 14, the display device (i.e. microdisplay) is a digital micromirror device (i.e. DMD; page 6, paragraph 0047, lines 6-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Hsieh et al.
Liao (US Pub. No. 2018/0314140 A1) teaches the salient features of the present invention as explained above except a green phosphor area is provided end to end with the red phosphor area and the transmission area in the circumferential direction on the phosphor wheel, the green phosphor area comprising a green phosphor body configured to emit second fluorescent light whose wavelength distribution differs from that of the first wavelength component as green light when the excitation light is shined thereon and having the mirror surface formed thereon.
Hsieh et al. (US Pub. No. 2015/0098070 A1) discloses a green phosphor area (Figure 2A, element 130) is provided end to end with the red phosphor area (Figure 2A, element 140) and the transmission area (Figure 2A, element O) in the circumferential direction on the phosphor wheel (Figure 2A, element 200), the green phosphor area (Figure 2A, element 130) comprising a green phosphor body (i.e. fluorescent material) configured to emit second fluorescent light whose wavelength distribution differs from that of the first wavelength component as green light (page 4, paragraph 0042, lines 6-18) when the excitation light (element B) is shined thereon and having the mirror surface (i.e. reflective substrate [Figure 2A, element 110]; page 4, paragraph 0038, lines 3-4) formed thereon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a green phosphor area provided end to end with the red phosphor area and the transmission area in the circumferential direction on the phosphor wheel, the green phosphor area comprising a green phosphor body configured to emit second fluorescent light whose wavelength distribution differs from that of the first wavelength component as green light when the excitation light is shined thereon and having the mirror surface formed thereon as shown by Hsieh et al. in combination with Liao’s invention for the purpose of enhancing the green color spectrum to improve light utilization efficiencies and the output power of green light of the illumination system (page 4, paragraph 0042, lines 20-24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US Pub. No. 2020/0208048 A1) discloses a light conversion device including a substrate and a wavelength conversion element. The wavelength conversion element includes an inorganic binder, such as sodium silicate. Also disclosed are phosphor wheels and light engines including such phosphor wheels. 
Ando et al. (US Pub. No. 2016/0274353 A1) teaches a fluorescent wheel for a projector including: an annular transparent substrate including a first principal surface located on a side where excitation light enters and a second principal surface located on a side where the excitation light exits; a phosphor layer provided on the second principal surface of the transparent substrate and including an inorganic binder and a phosphor dispersed in the inorganic binder; and a filter layer provided on the first principal surface of the transparent substrate or between the second principal surface of the transparent substrate and the phosphor layer and configured to transmit the excitation light and reflect fluorescence emitted from the phosphor layer.
Li et al. (US Pub. No. 2016/0252722 A1) shows a wavelength conversion device, and a light source system and a projection system therefor. The wavelength conversion device comprises a supporting structure and a plurality of wavelength conversion modules arranged together, each wavelength conversion module comprising a ceramic carrier and a phosphor material provided thereon. The supporting structure ensures that the plurality of wavelength conversion modules remain fixed relative to one another. The light source system and the projection system both comprise the present wavelength conversion device. The use of ceramic material as the carrier for the phosphor material enables high temperature resistance, and prevents detachment of the phosphor material due to deformation at high temperatures. In addition, such a modular wavelength conversion device does not crack easily, and has a flexible design and shorter production cycle.
Hu et al. (US Pub. No. 2013/0258639 A1) discloses a projection system, a light source system, and a light source assembly. The light source system comprises an excitation light source, a wavelength conversion device, a color filtering device, a drive device, and a first optical assembly. The wavelength conversion device comprises at least one wavelength conversion region. The optical filtering device is fixed face-to-face with the wavelength conversion device, and comprises at least a first optical filtering region. The drive device drives the wavelength conversion device and the optical filtering device, allowing the wavelength conversion region and the first optical filtering region to act synchronously, and the wavelength conversion region is periodically set on the propagation path of the excitation light, thereby converting the excitation light wavelength into converted light. The first optical assembly allows the converted light to be incident on the first optical filtering region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



09/28/2022